          Case 2:12-cv-01924-SM-JCW Document 564 Filed 10/02/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA,                                                CIVIL ACTION
        Plaintiff

    VERSUS                                                                   NO. 12-1924

    CITY OF NEW ORLEANS,                                                     SECTION “E”
         Defendant


                                               ORDER

          A Joint Motion for Entry of Consent Decree was filed by the City of New Orleans

and the United States of America on July 24, 2012. 1 On January 11, 2013, the Court issued

an order approving the Consent Decree 2 as amended by changes shown on the parties’

Errata Sheet filed on September 17, 2012. 3 Amendments to the Consent Decree have been

approved by the Court during the course of this action. 4

          For the benefit of the public and the parties, the Court enters into the record the

attached Amended and Restated Consent Decree, reflecting all changes through this

date. 5


          New Orleans, Louisiana, this 2nd day of October, 2018.


                          ______________________________
                                  SUSIE MORGAN
                           UNITED STATES DISTRICT JUDGE



1 R. Doc. 2.
2 R. Doc. 159.
3 R. Doc. 116.
4 See the attached redline version of the Consent Decree which reflects all changes through this date. (R.

Doc. 564-1)
5 R. Doc. 564-2. (Also filed separately at R. Doc. 565.)
